DETAILED ACTION

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, “fastened to second pipe” should read “fastened to a second pipe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komata JP 2009085758 in view of Semon US 2008/0095968.
Regarding claim 1, Komata discloses a mechanical or electromechanical timepiece comprising a watch case (400) delimiting an internal volume (Fig. 2), said watch case comprising: a back delimiting the watch case  at a bottom (Figs. 1 and 2; part of 400); a crystal closing the watch case at a top (Figs. 1 and 2; part of 400), said crystal defining a useful display aperture (Figs. 1 and 2; part of 400; see facing side in Fig. 1); a middle part connecting the back and the crystal to one another (Fig. 2, 420); a horological movement housed in the internal volume of the watch case (600); at least one hand for displaying information fastened onto a pipe (201), said display hand
Komata does not disclose that the kinematic link is a driving belt.
However, Semon discloses that timepieces are known to have kinematic links as driving belts made of the same materials as other transmission and kinematic elements [0152], [0154],[0155], [0163].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the kinematic link of Komata to be a driving belt as suggested by Semon because substituting known kinematic elements for another provides the predictable result that the movement will regulate the timing of the timepiece.
Regarding claim 2, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the ratio between the optical refractive index of the fluid and that of the material wherein the driving belt is made is between 0.9 and 1.1, see Komata [0012], [0015].
Regarding claim 3, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the fluid is transparent, see Komata [0015].  
Regarding claim 6, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the fluid is a liquid or an oil bath, see Komata [0015].  
Regarding claim 9, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the driving belt  is made of silicone, see Semon [0163], [0216].  

Regarding claim 13, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the back is transparent, see Komata Figs. 1 and 2, [0007].  
Regarding claim 14, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein another hand fastened to another pipe is arranged in the useful display aperture  and is rotated with respect to the watch case by the horological movement with another driving belt  extending at least partially in the useful display aperture, said other driving belt having the same or substantially the same optical refractive index as the fluid see Komata Figs. 1 and 2, [0012]-[0015], and Semon [0152], [0154],[0155], [0163].  
Regarding claim 15, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein only one end of the hands is visible, whereas a portion
Regarding claim 16, Komata and Semon as described in the paragraphs above further disclose the timepiece, wherein the internal volume of the watch case is devoid of gas pockets, see Komata [0009].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komata and Semon in further view of Bergey US 3,566,602 and Vouillamoz US 2017/0248917.
Regarding claim 4, Komata and Semon disclose the timepiece as described in the paragraphs above.

However, Bergey discloses a timepiece with kinematic elements made of a phosphorescent pigment, which has a colour and filter a part of the visible spectrum so as to highlight a coloured appearance, see col. 6 lines 48-53.
Further, Vouillamoz discloses it is known in the art of timepieces that fluids can either be colorless or include phosphorescent liquid that has a colour and filter a part of the visible spectrum so as to highlight a coloured appearance [0062].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by the teachings of Bergey and Vouillamoz because doing so allows the display to be visible at night for a desired aesthetic effect. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komata, Semon Bergey, and Vouillamoz in further view of Husson US 10,976,707.
	Regarding claim 5, Komata, Semon, Bergey, and Vouillamoz disclose the timepiece as described in the paragraphs above.
Komata, Semon, Bergey, and Vouillamoz do not disclose the fluid includes suspended opaque particles.  
However, Husson discloses a timepiece wherein a fluid of a timepiece display includes suspended opaque particles (11), see col. 3 lines 29-47.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata, Semon, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komata and Semon in further view of Bergey.
Regarding claim 7, Komata and Semon disclose the timepiece as described in the paragraphs above.
Komata and Semon do not disclose the timepiece, wherein the material used to produce the at least one driving belt is charged with a fluorescent or phosphorescent pigment.  
However, Bergey discloses a timepiece with kinematic elements made of a phosphorescent or luminescent pigment, see col. 6 lines 48-53.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by Bergey because doing so allows the driving belt (i.e. the kinematic element) to be visible at night for a desired aesthetic effect.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Komata, Semon, and Bergey in further view of Francois US 2018/0095427.
Regarding claim 8, Komata, Semon, and Bergey disclose the timepiece as described in the paragraphs above.
Komata, Semon, and Bergey does not disclose the specific kind of fluorescent or phosphorescent pigment used for the driving belt.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata, Semon, and Bergey as suggested by Francois because doing so allows the driving belt to be of a desired brightness and visibility at night.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchonnet US 2013/0329534.
Regarding claim 10, Komata and Semon further disclose the timepiece, wherein at least one driving belt is notched and engages with a toothing, see Semon Fig. 2, elements 20-23 and discloses a pipe whereon the at least one hand is fixedly mounted, see Komata Fig. 2.
Komata and Semon do not explicitly disclose wherein at least one driving belt is notched and engages with a toothing of a pipe.
However, Ruchonnet discloses a timepiece, wherein at least one driving belt is notched and engages with a toothing of a pipe whereon the at least one hand is fixedly mounted, [0039], [0047].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as suggested by Ruchonnet because doing so allows for the pipe to be directly regulated by the driving belt and the movement reducing the need for multiple gears.
.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komata JP 2009085758 in view of Semon US 2008/0095968 in further view of Heintz US 2,466,312.
Regarding claim 17, Komata discloses a mechanical or electromechanical timepiece comprising a watch case (400) delimiting an internal volume (Fig. 2), said watch case comprising: a back delimiting the watch case  at a bottom (Figs. 1 and 2; part of 400); a crystal closing the watch case at a top (Figs. 1 and 2; part of 400), said crystal defining a useful display aperture (Figs. 1 and 2; part of 400; see facing side in Fig. 1); a middle part connecting the back and the crystal to one another (Fig. 2, 420); a horological movement housed in the internal volume of the watch case (600); at least one hand for displaying information fastened onto a pipe (201), said display hand

Komata does not disclose that the kinematic link is a driving belt and explicitly wherein the first pipe and the second pipe have an optical refractive index equal or substantially equal to that of the fluid.
However, Semon discloses that timepieces are known to have kinematic links as driving belts made of the same materials as other transmission and kinematic elements [0152], [0154],[0155], [0163].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the kinematic link of Komata to be a driving belt as suggested by Semon because substituting known kinematic elements for another provides the predictable result that the movement will regulate the timing of the timepiece.
Further, the prior art discloses that mystery clocks like Komata are often configured to have only the hands visible (i.e. in Heintz the hands (16, 18) are mounted on disks (14, 15) that are transparent so that the hands are only visible driven components of the watch mechanism).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Komata and Semon as further suggested by the additional teachings of Komata in [0012] and Heintz because doing so allows the device to allow the hands to only be visible to the user to appear as they are floating as is conventional in mystery clocks.

Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the prior art does not teach a horological movement housed in the internal volume of the watch case, Komata does teach a horological movement housed in the internal volume of the watch case. In applicant’s specification on pg. 6 and in Figs. 1 and 4, the movement (22) is stated as being housed in the internal volume of the watch case (2). Internal here, does not mean within view as can be seen in (4), as it is apparent the movement (22) is hidden. Komata similarly teaches a horological movement (600) housed in the internal volume of the watch case (400). This movement (600) is also hidden from view within (400) like applicant’s movement (22) within the watch case (2). Therefore, Komata discloses this feature in its broadest reasonable interpretation in light of the applicant’s specification as described above. 
Applicant further argues that Komata does not teach at least one hand for displaying information fastened onto a pipe, said display hand being visible via the useful display aperture and being rotated with respect to the watch case by the horological movement with at least one driving belt extending at least partially in the useful display aperture. In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Komata discloses at least one hand for displaying information fastened onto a pipe (201), said display hand
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on M: 11:30-3:30, T: 1-6, and W: 11:30-6:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844